Per Curiam:
The plaintiff engaged the defendant to make a shipment in accordance with the Federal law known as the “ Immediate Transportation Act ” — 21 U, S. Stat. at Large, 173; United States Compiled Statutes of 1916, section 5697 (Act June 10, 1880, chap. 190, § 3), whereunder common carriers are made “ responsible to the United States as common carriers for the safe delivery of such merchandise to the Collector at the Port of its destination.” The goods in suit were so delivered with appropriate instructions as given to the carrier by the plaintiff, the shipper. The instructions, however, seem to have been disregarded by the collector.
We do not understand by what course of reasoning the defendant can be held responsible for the plaintiff’s resulting loss.
Judgment reversed, with thirty dollars costs, and judgment directed in favor of defendant, with costs.
All concur; present, Bijur, Wagner and Levy, JJ.